United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Little Rock, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-509
Issued: October 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 14, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated November 3, 2009 which denied modification of a
decision denying appellant’s claim for a recurrence of disability. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of disability commencing August 2, 2005 causally related to her accepted back
condition.
FACTUAL HISTORY
On August 12, 2004 appellant, then a 43-year-old city letter carrier, was injured in a
motor vehicle accident while driving a mail truck. The Office accepted her claim for cervical
and lumbar strain and sprain. Appellant did not stop work but returned to a light-duty position.

Appellant came under the treatment of Dr. Mark A. Bonner, a family practitioner, from
August 17, 2004 to April 6, 2005, for back and neck pain due to the motor vehicle accident. On
August 17, 2004 Dr. Bonner returned appellant to work two hours a day with restrictions. On
September 23, 2004 he advised that she could work four hours a day with restrictions and on
October 7, 2004 he increased her work schedule to six hours a day. On October 21, 2004
Dr. Bonner returned appellant to work full time with restrictions.
In an April 6, 2005 report, Dr. Bonner advised that appellant’s conditions were resolved
and that she could work with restrictions on lifting no more than 15 pounds continuously.
Appellant was treated by Dr. Carl M. Kendrick, a Board-certified orthopedic surgeon, from
January 5 to February 21, 2005, for back pain and numbness in both legs. She reported the
history of the August 2004 motor vehicle accident. Dr. Kendrick noted that x-rays were
essentially normal and that appellant’s symptoms were residual from her accepted strains. On
February 21, 2005 he released her from his care with no permanent disability related to her
injury.
On August 9, 2005 appellant was treated by Dr. Bonner for back pain which occurred
after walking her route from August 1 to 9, 2005. She reported back pain that began on
August 2, 2005. Dr. Bonner noted that she had been working subject to a lifting restriction of 15
pounds continuously. He diagnosed bilateral arm and leg numbness and weakness with back
pain. In an August 9, 2005 duty status report, Dr. Bonner diagnosed mid-neck pain with bilateral
arm and leg weakness and returned appellant to work full time with restrictions.
On September 2, 2005 appellant filed a Form CA-2a recurrence of disability claim,
commencing as of August 2, 2005 after carrying mail for several hours a day over multiple days.
The employing establishment advised that appellant was assigned duties within her restrictions.
In a supplemental statement, appellant noted that she sought treatment from Dr. Bonner for pain
and numbness in her upper and lower extremities and that she never experienced such symptoms
prior to the August 12, 2004 vehicle accident.
By letter dated October 27, 2005, the Office advised appellant of the factual and medical
evidence needed to establish her claim. It requested that she submit a physician’s reasoned
opinion addressing the relationship of her claimed recurrent condition and her employment
factors.
In an October 18, 2005 report, Dr. Tonya L. Phillips, a Board-certified neurologist,
treated appellant in consultation for numbness in the neck, arms and legs. She reported being
involved in a motor vehicle accident at work where she was struck on the passenger side of her
mail truck. Appellant reported experiencing numbness in her arms and legs after returning to
work and carrying and delivering her regular mail route. On physical examination, Dr. Phillips
noted normal muscle tone in the upper and lower extremities with normal reflexes, sensation and
coordination. She diagnosed diffuse paresthesias intermittently of the upper and lower
extremities which may be secondary to muscle spasm, cervical stenosis, peripheral nervous
systems or carpal tunnel syndrome. An October 25, 2005 magnetic resonance imaging (MRI)
scan of the cervical spine revealed a slight midline bulge at C5-6, but was otherwise normal. An
October 25, 2005 nerve conduction study revealed no abnormalities.

2

In a January 25, 2006 decision, the Office denied appellant’s claim for a recurrence of
disability beginning August 2, 2005.
On January 1, 2007 appellant requested reconsideration. In a November 28, 2006 report,
Dr. Cyril A. Raben, a Board-certified orthopedic surgeon, treated her for low back and neck pain.
He noted an essentially normal examination and diagnosed degenerative disc disease of the
cervical and lumbar spine and disc herniation of the cervical and lumbar spine. In a
November 28, 2006 duty status report, Dr. Raben diagnosed strain/sprain of the cervical and
lumbar region and opined that appellant could return to work full time with restrictions. On
November 7, 2005 appellant was treated by Dr. Bonner for intermittent low to mid-back pain
that started one year prior. Dr. Bonner noted thoracic spine pain was caused by trauma from a
work injury and was further exacerbated by walking and lifting. He diagnosed a back sprain
with pain in the limbs, arms and legs but advised that appellant could work full time with
restrictions. In reports dated February 8, 2006 to January 29, 2007, Dr. Bonner treated appellant
for persistent mid back pain and a cervical strain. He diagnosed lumbar and cervical disc
displacement and carpal tunnel syndrome and recommended she continue to work full time with
restrictions. In duty status reports dated November 29, 2006 to March 1, 2007, Dr. Bonner
diagnosed cervical and lumbar sprain, bilateral arm and leg weakness and carpal tunnel
syndrome. He returned appellant to work full time with restrictions. In duty status reports dated
April 5 to May 31, 2007, Dr. Bonner reduced appellant’s work hours to six per day.
In a July 19, 2007 decision, the Office denied modification of the January 25, 2006
decision.1
On August 16, 2007 appellant requested reconsideration. She submitted an October 20,
2006 thoracic spine MRI scan that revealed desiccation of the mid-thoracic intervertebral discs
from T6-11 compatible with age-related degeneration, scattered Schmorl’s nodes, no disc
protrusion, canal stenosis or cord compression. An October 20, 2006 lumbar spine MRI scan
revealed mild desiccation at the L1-2 and L5-S1 intervertebral disc spaces, mild annular disc
bulging at L5-S1 and mild degenerative facet arthropathy at each level. Appellant was treated by
Dr. Rabin from October 9 to December 26, 2006. He diagnosed cervical spine disc herniation,
cervicalgia, lumbar disc degeneration and displacement, thoracic and lumbar spine pain and wrist
carpal tunnel syndrome. Dr. Rabin opined that the annular tear, disc derangement and
appellant’s need for medical treatment were a direct result of the work-related injury. Appellant
was also seen by Dr. Bonner through August 16, 2007 for mid-back pain and cervical strain. He
diagnosed lumbar back and neck sprain, chronic and headache/cephalgia. In duty status reports
dated July 26 to September 24, 2007, Dr. Bonner reiterated that she could work six hours a day
with restrictions.
In an October 24, 2007 decision, the Office denied modification of the January 25, 2006
decision.

1

The Office’s decision noted that appellant filed an occupational disease claim but that this claim was denied on
November 29, 2006. This claim, File No. xxxxxx415, has been combined with the claim before the Board. In an
October 14, 2009 decision, the Office denied modification of its November 29, 2006 decision. Appellant did not
appeal from the October 14, 2009 decision.

3

Appellant submitted an August 14, 2007 report from Dr. Rabin who treated her for
cervical and lumbar spine pain. D. Rabin diagnosed cervical, thoracic and lumbar spine
herniation and returned appellant to work full time with restrictions.
Appellant submitted an EMG dated October 25, 2005 which revealed no abnormalities.
She submitted duty status reports from Dr. Bonner dated August 16, 2007 to February 18, 2008,
who recommended that she continue to work full time with restrictions. In reports dated
August 28, 2007 to January 8, 2008, Dr. Bonner diagnosed cervical and lumbar strain and carpal
tunnel syndrome and advised appellant could work subject to restrictions.
Appellant submitted duty status reports from Dr. Bonner dated August 16, 2007 to
April 17, 2008, who advised that appellant could work full time subject to restrictions. Other
reports dated March 18 to April 17, 2008, noted no change in appellant’s condition and
diagnosed chronic neck and back sprain.
On October 10, 2008 appellant requested reconsideration of the October 24, 2007
decision. She submitted a May 6, 2008 MRI scan of the lumbar spine which revealed stable
desiccation at L5-S1 with mild annular disc bulging and a tiny midline annular tear, no focal disc
protrusion and no lateral stenosis. In reports dated June 12, 2008 to March 18, 2009, Dr. Bonner
noted no change in appellant’s condition and diagnosed chronic neck and back sprain. In duty
status reports dated April 12 to September 25, 2008, he advised that she could work full time
subject to restrictions. On August 18, 2008 appellant was treated by Dr. Rabin who diagnosed
subannular herniation with disc derangement in the lumbar and cervical spine. Dr. Rabin noted
that appellant was asymptomatic prior to her injury and opined that the work accident was the
acute and proximate cause of injury. He indicated that appellant’s muscular sprains had
resolved.
In a decision dated November 3, 2009, the Office denied modification of its prior
decisions finding that appellant did not establish a recurrence of disability commencing
August 2, 2005.
LEGAL PRECEDENT
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that she can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and show that she cannot perform such light duty. As part of this burden, the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty requirements.2
The Office’s regulations define the term recurrence of disability as follows: “Recurrence
of disability means an inability to work after an employee has returned to work, caused by a
spontaneous change in a medical condition, which had resulted from a previous injury or illness
without an intervening injury or new exposure to the work environment that caused the illness.
This term also means an inability to work that takes place when a light-duty assignment made
2

Terry R. Hedman, 38 ECAB 222 (1986).

4

specifically to accommodate an employee’s physical limitations due to his or her work-related
injury or illness is withdrawn or when the physical requirements of such an assignment are
altered so that they exceed his or her established physical limitations.”3
Office regulations define a recurrence of medical condition as the documented need for
further medical treatment after release from treatment of the accepted condition when there is no
work stoppage. Continued treatment for the original condition is not considered a renewed need
for medical care, nor is an examination without treatment.4
Causal relationship is a medical issue,5 and the medical evidence required to establish a
causal relationship is rationalized medical evidence. Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.6
ANALYSIS
The Office accepted appellant’s claim for cervical and lumbar sprain and strain. On
April 6, 2005 Dr. Bonner opined that appellant’s conditions had resolved and advised that she
could work full time with restrictions. Appellant claimed a recurrence of disability as of
August 2, 2005 but worked in a full-time light-duty job. She has not submitted sufficient
evidence to support a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty requirements.
Appellant submitted an August 9, 2005 report from Dr. Bonner who treated her for back
pain that occurred after walking her mail route from August 1 to 9, 2005. She reported the back
pain began on August 2, 2005. Dr. Bonner diagnosed bilateral arm and leg numbness and
weakness with back pain and indicated that appellant had been working subject to a lifting
restriction of up to 15 pounds continuously. In an August 9, 2005 duty status report, he
diagnosed mid-neck pain with bilateral arm and leg weakness and returned appellant to work full
time with restrictions. However, Dr. Bonner’s most contemporaneous reports do not provide a
firm medical diagnoses or a rationalized opinion explaining how appellant’s back condition and
need for treatment were due to the accepted motor vehicle accident.7 He failed to explain how
appellant experienced a spontaneous change in her accepted cervical or lumbar strains arising
from the employment injury. Dr. Bonner did not specifically explain how any mid-neck pain or
3

20 C.F.R. § 10.5(x); J.F., 58 ECAB 124 (2006); Elaine Sneed, 56 ECAB 373, 379 (2005); 20 C.F.R. § 10.5(x).

4

Id. at § 10.5(y); J.F. id.

5

Mary J. Briggs, 37 ECAB 578 (1986).

6

Gary L. Fowler, 45 ECAB 365 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).

7

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).

5

bilateral arm and leg weakness were due to the motor vehicle accident or disabled appellant from
her light duty for specific periods. Rather, the noted a history of new occupational exposure as
appellant had attributed her back pain to walking her postal route as of August 1, 2005. The
Board has found that unrationalized medical opinions on causal relationship are of diminished
probative value.8
In a November 7, 2005 report, Dr. Bonner noted appellant’s intermittent low to mid-back
pain of a year’s duration and stated that her thoracic pain was caused by trauma from the job
injury and exacerbated by walking and lifting. In reports dated February 8, 2006 to February 18,
2008, he treated appellant for mid-back pain and a cervical strain caused by her work-related
accident. Similarly, in reports dated June 12, 2008 to March 18, 2009, Dr. Bonner noted no
change in appellant’s condition and diagnosed chronic neck and back sprain. He advised that she
could continue work full time subject to restrictions. However, Dr. Bonner failed to provide
medical rationale explaining how appellant’s symptoms and diagnosed conditions were causally
related to the accepted injury. He did not address how any change in the nature of appellant’s
physical condition related to the accepted back sprains or how she was prevented from
performing her light-duty position.9
Appellant submitted an October 18, 2005 report from Dr. Phillips who treated her for
numbness in the arms and legs and neck and back pain. She provided a history of being struck
on the passengers’ side of her mail truck and, upon returning to work, experienced numbness in
her arms and legs after carrying her regular mail route. Dr. Phillips diagnosed diffuse
paresthesias intermittently of the upper and lower extremities which may be secondary to muscle
spasm, cervical stenosis, peripheral nervous systems or carpal tunnel syndrome. However, she
failed to provide a firm medical diagnosis or address how appellant’s condition commencing
August 2, 2005 or need for medical treatment was due to the accepted back sprains.
Appellant submitted reports from Dr. Rabin dated October 9, 2006 to August 14, 2007
who noted a history of injury on August 12, 2004 and subsequent medical treatment for low back
pain. Dr. Rabin diagnosed cervical spine disc herniation, cervicalgia, lumbar disc degeneration
and displacement, thoracic and lumbar spine pain and wrist carpal tunnel syndrome. He opined
that the diagnosed annular tear and disc derangement was a direct result of the on-the-job
accident. Dr. Rabin opined that appellant could return to work full time with restrictions. On
August 18, 2008 he diagnosed subannular herniation with disc derangement in the lumbar and
cervical spine. Dr. Rabin noted that appellant was asymptomatic prior to her injury and
concluded the accident was the acute and proximate cause of injury. He indicated that the
muscular sprains resolved. However, Dr. Rabin did not provide a fully-rationalized opinion
explaining why her need for medical treatment as of August 2, 2005 related to the accepted work
injury.10 He failed to explain how appellant had a spontaneous change in her medical condition
due to her accepted injury without an intervening exposure to work factors. Additionally,
Dr. Rabin failed to note any specific date of recurrences or address a particular change in the
8

See Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship
are entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
9

It does not appear that appellant claimed any wage loss until November 7, 2007.

10

See George Randolph Taylor, supra note 7.

6

nature of her accepted physical conditions, arising from the employment injury that prevented
her from performing her light-duty position.
The Board finds that appellant did not establish a change in the nature and extent of the
light-duty requirements or that she was required to perform duties which exceeded her medical
restrictions. The record does not establish that appellant’s work exceeded her light-duty
restrictions.
Appellant has not met her burden of proof to establish that there was a change in the
nature or extent of the injury-related condition or a change in the nature and extent of the lightduty requirements.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained a recurrence of disability on or after August 2, 2005 causally related to her accepted
condition.
ORDER
IT IS HEREBY ORDERED THAT the November 3, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 22, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

